FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


CEDAR POINT NURSERY; FOWLER              No. 16-16321
PACKING COMPANY, INC.,
             Plaintiffs-Appellants,         D.C. No.
                                         1:16-cv-00185-
                v.                         LJO-BAM

GENEVIEVE SHIROMA; CATHRYN
RIVERA-HERNANDEZ; SANTIAGO                 OPINION
AVILA-GOMEZ, Esquire; ISADORE
HALL III,
            Defendants-Appellees.



     Appeal from the United States District Court
        for the Eastern District of California
  Lawrence J. O'Neill, Chief District Judge, Presiding

      Argued and Submitted November 17, 2017
              San Francisco, California

                     May 8, 2019

     Before: Edward Leavy, William A. Fletcher,
         and Richard A. Paez, Circuit Judges.

                Opinion by Judge Paez;
                Dissent by Judge Leavy
2            CEDAR POINT NURSERY V. SHIROMA

                          SUMMARY *


           Constitutional Law / Takings / Seizure

   The panel affirmed the district court’s dismissal of an
appeal by Growers seeking declaratory and injunctive relief
against members of the California Agricultural Labor
Relations Board who promulgated a regulation allowing
union organizers access to agricultural employees at
employer worksites under specific circumstances.

    The Growers alleged that the access regulation, as
applied to them, was unconstitutional because it was a per se
taking in violation of the Fifth Amendment and was an
unlawful seizure of their property in violation of the Fourth
Amendment.

    The panel rejected the Growers’ allegation that the
access regulation, as applied to them, effected a Fifth
Amendment taking by creating an easement that allowed
union organizers to enter their property “without consent or
compensation.” The panel held that the Growers did not
suffer a permanent physical invasion that would constitute a
per se taking. Although the access regulation did not have a
contemplated end-date, it did not meet Nollan v. California
Coastal Commission, 483 U.S. 825 (1987)’s definition of a
permanent physical occupation where the regulation
significantly limited organizers’ access to the Growers’
property. The panel further held that the Growers did not
suffer a permanent physical invasion that would constitute a

    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
            CEDAR POINT NURSERY V. SHIROMA                  3

per se taking because the sole property right affected by the
regulation was the right to exclude.

    The panel held that the Growers did not plausibly allege
that the access regulation effected a “seizure” within the
meaning of the Fourth Amendment. Specifically, the panel
held that the Growers failed to cite any directly applicable
authority supporting their contention that the access
regulation was a meaningful interference with their
possessory interests in their property. The panel further held
that the Growers did not allege facts showing that the
character of their property was somehow “profoundly
different” because of the access regulation.

    Judge Leavy dissented because he would hold that the
alleged access regulation was an unconstitutional taking, and
the district court erred in granting the motion to dismiss.
Judge Leavy wrote that the Growers sufficiently alleged that
no employees lived on the Growers’ properties and the
employees were not beyond the reach of the union’s
message; and he had found no Supreme Court case holding
that non-employee labor organizers may enter an employer’s
nonpublic, private property for substantial periods of time,
when none of the employees lived on the employer’s
premises.
4          CEDAR POINT NURSERY V. SHIROMA

                       COUNSEL

Wencong Fa (argued), Jeremy Talcott, Joshua P. Thompson,
and Damien M. Schiff, Pacific Legal Foundation,
Sacramento, California; Ian B. Wieland and Howard A.
Sagaser, Sagaser, Watkins & Wieland PC; Fresno,
California, for Plaintiffs-Appellants.

R. Matthew Wise (argued), Deputy Attorney General; Mark
R. Beckington, Supervising Deputy Attorney General;
Douglass J. Woods, Senior Assistant Attorney General;
Xavier Becerra, Attorney General; Office of the Attorney
General, Sacramento, California; for Defendants-Appellees.

Frank Garrison and Ilya Shapiro, Cato Institute,
Washington, D.C., for Amicus Curiae Cato Institute.

Gina Cannon and Steven J. Lechner, Mountain States Legal
Foundation, Lakewood, Colorado, for Amicus Curiae
Mountain States Legal Foundation.

Nancy N. McDonough and Carl G. Borden, California Farm
Bureau Federation, for Amicus Curiae California Farm
Bureau Federation.

Mario Martínez, Martínez Aguilasocho & Lynch APLC,
Bakersfield, California; Jacob C. Goldberg and Henry M.
Willis, Schwartz Steinsapir Dohrmann & Sommers LLP,
Los Angeles, California; for Amici Curiae United Farm
Workers of America and United Food and Commercial
Workers Union, Local 770.
             CEDAR POINT NURSERY V. SHIROMA                         5

                            OPINION

PAEZ, Circuit Judge:

    In 1975, the California legislature enacted the
Agricultural Labor Relations Act (“ALRA”) to “ensure
peace in the agricultural fields by guaranteeing justice for all
agricultural workers and stability in labor relations.” 1
Among the ALRA’s enactments was the creation of the
Agricultural Labor Relations Board (“the Board”). Shortly
after the ALRA’s effective date, the Board promulgated a
regulation allowing union organizers access to agricultural
employees at employer worksites under specific
circumstances. In this case, we are asked to decide whether
the access regulation is unconstitutional as applied to
Plaintiffs, Cedar Point Nursery and Fowler Packing
Company (collectively, “the Growers”).

    The Growers appeal the district court’s dismissal of their
complaint seeking declaratory and injunctive relief against
members of the Board. The Growers contend that the access
regulation, as applied to them, is unconstitutional in two
ways. First, the Growers allege that the regulation amounts
to a per se taking in violation of the Fifth Amendment
because it is a permanent physical invasion of their property
without just compensation. Second, the Growers allege that
the regulation effects an unlawful seizure of their property in
violation of the Fourth Amendment. We conclude the access
regulation does not violate either provision, and affirm.




    1
      Cal. Lab. Code § 1140 note (West 2011) (Historical and Statutory
Notes).
6              CEDAR POINT NURSERY V. SHIROMA

                         BACKGROUND

The Access Regulation

    The ALRA authorized the Board to make “such rules and
regulations as may be necessary to carry out” the ALRA.
Cal. Lab. Code §§ 1141, 1144. Pursuant to this authority,
the Board promulgated an emergency regulation shortly
after the ALRA’s effective date that allowed union
organizers access to employees on their employer’s property
under limited circumstances. The Board later certified that
it had subjected the regulation to notice and comment,
allowing the regulation to remain in effect until repealed or
amended. 2 Agric. Labor Relations Bd. v. Superior Court
(Pandol & Sons), 546 P.2d 687, 692 n.3 (Cal. 1976).

       The access regulation was promulgated in recognition
that

           [t]he United States Supreme Court has found
           that organizational rights are not viable in a
           vacuum. Their effectiveness depends in
           some measure on the ability of employees to
           learn the advantages and disadvantages of
           organization from others. When alternative
           channels of effective communication are not
           available to a union, organizational rights
           must include a limited right to approach

       2
       As the California Supreme Court explained, “The regulation took
effect on August 29, 1975. An emergency regulation automatically
expire[d] 120 days after its effective date unless the agency certifie[d]
during that period that it has complied with certain requirements of
notice and hearing.” Pandol & Sons, 546 P.2d at 692 n.3 (internal
citation omitted). The Board certified that it had completed these
requirements on December 2, 1975. Id.
            CEDAR POINT NURSERY V. SHIROMA                   7

       employees on the property of the employer.
       Under such circumstances, both statutory and
       constitutional principles require that a
       reasonable and just accommodation be made
       between the right of unions to access and the
       legitimate property and business interests of
       the employer . . . . Generally, unions seeking
       to organize agricultural employees do not
       have available alternative channels of
       effective communication.            Alternative
       channels of effective communication which
       have been found adequate in industrial
       settings do not exist or are insufficient in the
       context of agricultural labor.

Cal. Code Regs. tit. 8, § 20900(b)–(c).

    Thus, the Board determined that adopting a universally
applicable rule for access—as opposed to case-by-case
adjudications or the “adoption of an overly general rule”—
would best serve the “legislatively declared purpose of
bringing certainty and a sense of fair play to a presently
unstable and potentially volatile condition in the agricultural
fields of California.” Cal. Code Regs. tit. 8, § 20900(d). The
access regulation was intended to “provide clarity and
predictability to all parties.” Id.

    In furtherance of these goals, the access regulation
declared that the enumerated rights of agricultural
employees under the ALRA include “the right of access by
union organizers to the premises of an agricultural employer
for the purpose of meeting and talking with employees and
soliciting their support.” Cal. Code Regs. tit. 8, § 20900(e).
This right of access is not unlimited. Rather, the access
regulation imposes a number of restrictions on access
8          CEDAR POINT NURSERY V. SHIROMA

relating to time, place, number of organizers, purpose, and
conduct. Id. These restrictions include, among others:

       [A]n agricultural employer’s property shall
       be available to any one labor organization for
       no more than four (4) thirty-day periods in
       any calendar year. § 20900(e)(1)(A).

       Each thirty-day period shall commence when
       the labor organization files in the appropriate
       regional office two (2) copies of a written
       notice of intention to take access onto the
       described property of an agricultural
       employer, together with proof of service of a
       copy of the written notice upon the employer
       . . . . § 20900(e)(1)(B).

       Organizers may enter the property of an
       employer for a total period of one hour before
       the start of work and one hour after the
       completion of work to meet and talk with
       employees in areas in which employees
       congregate before and after working.
       § 20900(e)(3)(A).

       In addition, organizers may enter the
       employer’s property for a single period not to
       exceed one hour during the working day for
       the purpose of meeting and talking with
       employees during their lunch period, at such
       location or locations as the employees eat
       their lunch. § 20900(e)(3)(B).

       Any organizer who violates the provisions of
       this part may be barred from exercising the
            CEDAR POINT NURSERY V. SHIROMA                  9

       right of access . . . for an appropriate period
       of time to be determined by the Board after
       due notice and hearing.            Any labor
       organization or division thereof whose
       organizers repeatedly violate the provisions
       of this part may be barred from exercising the
       right of access . . . for an appropriate period
       of time to be determined by the Board after
       due notice and hearing. § 20900(e)(5)(A).

    Shortly after the Board promulgated the access
regulation, several agricultural employers challenged the
regulation in California state courts on both constitutional
and statutory grounds. Pandol & Sons, 546 P.2d at 692.
Ultimately, the California Supreme Court, in a 4–3 decision,
vacated several different trial courts’ orders enjoining
enforcement of the regulation. Id. at 690. The Pandol &
Sons court rejected the statutory claims by holding that the
regulation was a permissible exercise of the Board’s
statutory authority under the ALRA and that to the extent the
access regulation conflicted with the general criminal
trespass statute, the access regulation prevailed. Id. at 699–
06. The court likewise rejected the plaintiffs’ constitutional
claims: first, that the regulation violated their due process
rights, and second, that it constituted a taking without just
compensation. Id. at 693–699. The regulation has remained
in force to the present.

The Growers

    Plaintiff Cedar Point is an Oregon corporation with a
nursery located in Dorris, California. It raises strawberry
plants for producers. Cedar Point employs approximately
100 full-time workers and more than 400 seasonal workers
at its Dorris nursery. None of its employees lives on the
10           CEDAR POINT NURSERY V. SHIROMA

nursery property. Its seasonal employees are housed in
hotels in Klamath Falls, Oregon. 3

     Cedar Point alleges that on October 29, 2015, organizers
from the United Farm Workers union (“the UFW”) entered
its property at approximately 5 a.m., without providing prior
written notice of intent to take access as required by the
regulation. At around 6 a.m., the UFW organizers moved to
the nursery’s trim sheds, where they allegedly “disrupted
work by moving through the trim sheds with bullhorns,
distracting and intimidating workers.” The majority of
workers in the trim sheds did not leave their work stations
during this time, although some workers joined the UFW
organizers in protest. Most of the workers who had left their
stations during the protest returned to work by October 31,
two days after the UFW organizers entered the property.
Sometime after the UFW organizers had accessed the
property, they served Cedar Point with written notice of
intent to take access. Following this event, Cedar Point filed
a charge against the UFW with the Board, alleging that the
UFW had violated the access regulation by failing to provide
the required written notice prior to taking access. The UFW
likewise filed a charge against Cedar Point, alleging that
Cedar Point had committed an unfair labor practice. Cedar
Point alleges that “it is likely that [UFW] will attempt to take
access again in the near future,” and that it would “exercise
its right to exclude the [UFW] trespassers from its property”
if not for the regulation.

   Plaintiff Fowler is a large-scale shipper of table grapes
and citrus, and is a California corporation headquartered in
Fresno. Fowler employs 1,800 to 2,500 people in its field

    3
      There are no allegations in the complaint regarding where Cedar
Point’s full-time workers live.
               CEDAR POINT NURSERY V. SHIROMA                           11

operations and approximately 500 people at its Fresno
packing facility. Fowler’s employees do not live on the
premises; Fowler alleges in the complaint that its employees
are “fully accessible to the Union when they are not at
work.” The UFW filed an unfair labor practice charge with
the Board against Fowler, alleging that Fowler blocked its
organizers from taking access permitted by the access
regulation on three days in July 2015. The UFW
subsequently withdrew the charge in January 2016. Fowler
alleges that if it were not for the access regulation, it would
oppose union access and “exercise its right to exclude union
trespassers from its property.”

Procedural History

    In February 2016, the Growers filed a complaint for
declaratory and injunctive relief under 42 U.S.C. § 1983
against several members of the Board and the Board’s
Executive Secretary, all of whom were sued in their official
capacities. 4 The Growers alleged that the access regulation,
as applied to them, amounts to a taking in violation of the
Fifth Amendment and that it effects an unlawful seizure of
their property in violation of the Fourth Amendment. They
sought declaratory and injunctive relief, barring the Board
from enforcing the regulation against them. Upon filing the
complaint, the Growers filed a motion for a preliminary
injunction to bar enforcement of the regulation against them.
The Board opposed the motion and promptly moved to


    4
       As all Defendants were sued in their official capacities, we refer to
them collectively as “the Board” throughout this opinion. The Growers’
suit, which seeks only prospective, declaratory, and injunctive relief, is
not barred by the Eleventh Amendment. See Ex parte Young, 209 U.S.
123 (1908); see also Seven Up Pete Venture v. Schweitzer, 523 F.3d 948,
956 (9th Cir. 2008).
12            CEDAR POINT NURSERY V. SHIROMA

dismiss the Growers’ complaint under Federal Rule of Civil
Procedure 12(b)(6) for failure to state a claim.

     After denying the Growers’ motion for injunctive relief
as to both the Fifth and Fourth Amendment claims, the
district court granted the Board’s motion to dismiss. The
district court rejected the Growers’ argument that the
regulation constitutes a per se categorical taking, either on
its face or as applied to them. 5 As to the Fourth Amendment
claim, the district court held that the Growers had not
plausibly alleged that the regulation “has been or will be
enforced against them in a manner that will cause a
meaningful interference with their possessory interests”
such that it would effect a seizure within the meaning of the
Fourth Amendment. 6 The district court granted the Growers
leave to amend. The Growers declined to amend the
complaint, and the district court entered judgment in favor
of the Board in July, 2016. The Growers timely appealed.

                   STANDARD OF REVIEW

   We review de novo a district court’s order granting a
motion to dismiss under Federal Rule of Civil Procedure
12(b)(6). Metzler Inv. GMBH v. Corinthian Colls., Inc., 540

     5
      Takings claims are not ripe in federal court “until the government
entity charged with implementing the regulations has reached a final
decision regarding the application of the regulations to the property at
issue” and the state has denied the plaintiff any opportunity for just
compensation. Williamson Cty. Reg’l Planning Comm’n v. Hamilton
Bank of Johnson City, 473 U.S. 172, 186, 195 (1985). Although the
Board does not challenge ripeness on appeal, we agree with the district
court that the Growers’ takings claim is ripe for consideration.
     6
      Because the Growers did not meet their burden as to the “threshold
issue” of plausibly alleging a seizure, the district court did not discuss
reasonableness in its order dismissing the case.
             CEDAR POINT NURSERY V. SHIROMA                    13

F.3d 1049, 1061 (9th Cir. 2008). In evaluating a motion to
dismiss under Rule 12(b)(6), “[r]eview is limited to the
complaint, materials incorporated into the complaint by
reference, and matters of which the court may take judicial
notice.” Id. (citing Tellabs, Inc. v. Makor Issues & Rights,
Ltd., 551 U.S. 308, 322 (2007)).

    We may affirm a 12(b)(6) dismissal “on any ground
supported by the record, even if the district court did not rely
on the ground.” Livid Holdings, Ltd. v. Salomon Smith
Barney, Inc., 416 F.3d 940, 950 (9th Cir. 2005). In
evaluating a 12(b)(6) motion, we accept “as true all well-
pleaded allegations of fact in the complaint” and construe
them in the light most favorable to the non-moving party.
United States v. Corinthian Colls., 655 F.3d 984, 991 (9th
Cir. 2011). To survive a motion to dismiss, the complaint
“must contain sufficient factual matter” that, taken as true,
states “a claim to relief that is plausible on its face.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009).

                        DISCUSSION

    The Growers argue that the access regulation as applied
to them amounts to a per se taking in violation of the Fifth
Amendment and effects an unlawful seizure of their property
in violation of the Fourth Amendment.

I. Fifth Amendment Per Se Takings Claim

    We turn first to the Growers taking claim. We agree with
the district court that the allegations in the complaint, taken
as true, are insufficient to state a plausible claim for relief as
a per se taking under the Fifth Amendment’s Takings
Clause.
14          CEDAR POINT NURSERY V. SHIROMA

    The Fifth Amendment’s Takings Clause “provides that
private property shall not ‘be taken for public use, without
just compensation.’” Lingle v. Chevron U.S.A. Inc., 544
U.S. 528, 536 (2005). The Supreme Court has recognized
three categories of regulatory action in its takings
jurisprudence, each of which “aims to identify regulatory
actions that are functionally equivalent to the classic taking
in which government directly appropriates private property
or ousts the owner from his domain” and which focus a
court’s inquiry “directly upon the severity of the burden that
government imposes upon private property rights.” Id. at
539.

    The first category is “where government requires an
owner to suffer a permanent physical invasion of her
property—however minor.” Id. at 538 (citing Loretto v.
Teleprompter Manhattan CATV Corp., 458 U.S. 419
(1982)). The second category involves regulations that
“completely deprive an owner of ‘all economically
beneficial us[e]’ of her property.” Id. (emphasis in original)
(quoting Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1019
(1992)). These first two categories involve actions that
“generally will be deemed [per se] takings for Fifth
Amendment purposes,” but both categories are “relatively
narrow.” Id. The third category covers the remainder of
regulatory actions, which are governed by the standards set
forth in Penn Central Transportation Co. v. New York City,
438 U.S. 104, 124 (1978). Id.

    Here, the Growers allege that the access regulation, as
applied to them, effects a Fifth Amendment taking by
creating an easement that allows union organizers to enter
their property “without consent or compensation.” The
Growers base their Fifth Amendment argument entirely on
the theory that the access regulation constitutes a permanent
            CEDAR POINT NURSERY V. SHIROMA                   15

physical invasion of their property and therefore is a per se
taking.

    In Loretto, the Supreme Court held that a state law
requiring landlords to allow installation of cable facilities by
cable television companies on their property constituted a
per se taking because the installation was a permanent, albeit
minor, physical occupation of the property. 458 U.S. at 421–
423, 441. The Court noted the “constitutional distinction
between a permanent occupation and a temporary physical
invasion.” Id. at 434.         The Growers argue that, under
Loretto, the access regulation is a permanent physical
occupation, as opposed to a temporary invasion. The
Growers contend that the concept of permanence, as
contemplated in Loretto, “does not require the physical
invasion to be continuous, but instead that it have no
contemplated end-date.”

    This argument is contradicted by the Court’s opinions in
PruneYard Shopping Center v. Robins, 447 U.S. 74 (1980)
and Nollan v. California Coastal Commission, 483 U.S. 825
(1987). In PruneYard, the Supreme Court considered
whether the California Supreme Court’s decision in Robins
v. Pruneyard Shopping Center, 592 P.2d 341 (Cal. 1979),
violated the Takings Clause. 447 U.S. at 76–77. In that case,
the California Supreme Court held that the California
Constitution protects reasonably exercised speech and
petitioning in privately owned shopping centers. Robins,
592 P.2d at 347. The PruneYard, a privately owned
shopping center that was open to the public for purposes of
patronizing its commercial establishments, had a policy of
forbidding visitors and tenants from engaging in public
expressive activity unrelated to commercial purposes.
PruneYard, 447 U.S. at 77.
16          CEDAR POINT NURSERY V. SHIROMA

    Although the dissent correctly points out that PruneYard
involved free speech, it also addressed a taking claim under
the Fifth Amendment. Dissent at 25. As relevant here, the
Court recognized that the California Supreme Court’s
decision “literally” constituted a “taking” of PruneYard’s
right to exclude others, but noted, “not every destruction or
injury to property by governmental action has been held to
be a ‘taking’ in the constitutional sense.” PruneYard, 447
U.S. at 82 (citing Armstrong v. United States, 364 U.S. 40,
48 (1960)). The Court concluded that requiring the
PruneYard to “permit appellees to exercise state-protected
rights of free expression and petition on shopping center
property clearly does not amount to an unconstitutional
infringement of [the PruneYard’s] property rights under the
Taking Clause.” Id. at 83.

    Thus, in PruneYard there was no “contemplated end-
date” to the California Supreme Court’s decision holding
that the California Constitution protects reasonably
exercised speech and petitioning in privately owned
shopping centers. Yet, contrary to the Growers’ argument,
the Court did not conclude that the California Supreme
Court’s decision resulted in a permanent physical invasion.
Id. at 83–84.

    Similarly, Nollan does not support the Growers’ theory.
There, the Court considered whether the California Coastal
Commission could condition the grant of a permit to rebuild
a house on a transfer to the public of an easement across
beachfront property. Nollan, 483 U.S. at 827. The Court
held that California could use its power of eminent domain
for this “public purpose,” but if it wanted an easement, it
must pay for it. Id. at 841–42. In its analysis, the Court
concluded that a permanent physical occupation occurs
“where individuals are given a permanent and continuous
            CEDAR POINT NURSERY V. SHIROMA                  17

right to pass to and fro, so that the real property may
continuously be traversed, even though no particular
individual is permitted to station himself permanently upon
the premises.” Id. at 832. It noted that that the PruneYard
holding was not inconsistent with this analysis, “since there
the owner had already opened his property to the general
public, and in addition permanent access was not required.”
Id. at 832 n.1.

    Although the access regulation does not have a
“contemplated end-date,” it does not meet Nollan’s
definition of a permanent physical occupation.             As
structured, the regulation does not grant union organizers a
“permanent and continuous right to pass to and fro” such that
the Growers’ property “may continuously be traversed.” Id.
at 832. The regulation significantly limits organizers’ access
to the Growers’ property. Unlike in Nollan, it does not allow
random members of the public to unpredictably traverse
their property 24 hours a day, 365 days a year.

    Furthermore, the Growers have not suffered a permanent
physical invasion that would constitute a per se taking
because the sole property right affected by the regulation is
the right to exclude. “[I]t is true that one of the essential
sticks in the bundle of property rights is the right to exclude
others.” PruneYard, 447 U.S. at 82 (internal citation
omitted). In a permanent physical invasion, however, “the
government does not simply take a single ‘strand’ from the
‘bundle’ of property rights: it chops through the bundle,
taking a slice of every strand.” Loretto, 458 U.S. at 435;
accord Murr v. Wisconsin, 137 S. Ct. 1933, 1952 (2017)
(“[W]here an owner possesses a full ‘bundle’ of property
rights, the destruction of one strand of the bundle is not a
taking, because the aggregate must be viewed in its
entirety.”) (Roberts, C.J., dissenting) (quoting Andrus v.
18            CEDAR POINT NURSERY V. SHIROMA

Allard, 444 U.S. 51, 65–66 (1979)). The Growers do not
allege that other property rights are affected by the access
regulation. This undermines their contention that the access
regulation effects a taking because they only allege that the
regulation affects “one strand of the bundle” of property
rights. Cf. Dolan v. City of Tigard, 512 U.S. 374, 394 (1994)
(noting that unlike in PruneYard, a permanent recreational
easement would not merely “regulate” plaintiff’s right to
exclude, but rather would “eviscerate” it, as she “would lose
all rights to regulate the time in which the public entered onto
the [property], regardless of any interference it might pose
with her retail store”).

     The above discussion leads us to conclude that the access
regulation is not a permanent physical taking. We do note,
however, that in PruneYard, the Court analyzed the
restriction under the standards set forth in Penn Central
Transportation Co. v. New York City, rather than analyzing
it as a permanent physical invasion. 7 PruneYard, 447 U.S.
at 83–84. In its analysis, the Court noted there was “nothing
to suggest” that the restriction would “unreasonably impair
the value or use of [the] property as a shopping center” and
that the PruneYard was “a large commercial complex . . .
[that was] open to the public at large.” Id.

   The Growers attempt to distinguish their case from
PruneYard by overstating the extent to which the Supreme

     7
      In Penn Central, the Supreme Court observed that an “ad hoc”
factual inquiry was required to determine whether a regulatory action
required compensation under the Fifth Amendment. 438 U.S. at 124.
The Court identified “several factors that have particular significance,”
including the economic impact of the regulation, its interference with
reasonable investment-backed expectations, and the character of the
government action. Id.; see also Horne v. Dep’t of Agric., 135 S. Ct.
2419, 2427 (2015).
              CEDAR POINT NURSERY V. SHIROMA                           19

Court relied on the fact that the PruneYard was a shopping
center generally open to the public. While that was a
consideration for the Court, it was not a dispositive one—
and critically, it only factored into the Court’s analysis under
the standards set forth in Penn Central. Id. at 82–83.

    PruneYard’s use of the Penn Central analysis further
weighs against the Growers’ contention that the access
regulation is a permanent physical taking. In many ways,
the access restriction is analogous to the restriction at issue
in PruneYard, which required the shopping center to permit
individuals to exercise free speech rights on its property.
PruneYard, 447 U.S. at 76–77. The Court’s analysis of this
restriction under Penn Central counsels against analyzing
the access regulation as a permanent per se taking. 8

     Furthermore, the question of whether the access
regulation falls under the category of takings governed by
Penn Central is not before this court. At no point in this
litigation have the Growers challenged the regulation under
Penn Central. Their complaint alleges that the access
regulation causes an unconstitutional taking because it
“creates an easement for union organizers to enter [the
Growers’] private property without consent or
compensation.” Before the district court, the Growers
argued that the access regulation should be treated as a per

     8
        The Court also contrasted the PruneYard shopping center’s
situation with that of the plaintiffs in Kaiser Aetna v. United States, 444
U.S. 164 (1979). See PruneYard, 447 U.S. at 84. Kaiser Aetna also
weighs against the Growers’ theory that the access regulation is a
permanent physical taking. There, the Court held that requiring owners
of a public pond to allow free public use of its marina constituted a
taking—but only after applying the Penn Central analysis, rather than
the permanent physical invasion analysis. Kaiser Aetna, 444 U.S. at
178–180.
20            CEDAR POINT NURSERY V. SHIROMA

se taking because the Growers must surrender their right to
exclude trespassers permanently. And before this court, they
argued in their opening brief that the access regulation
involved a physical invasion, as opposed to a regulatory
taking. Therefore, we take no position regarding whether the
access regulation falls under the category of takings
governed by the standards set forth in Penn Central.

    The dissent contends that our analysis should be guided
by NLRB v. Babcock & Wilcox, 351 U.S. 105 (1956), and its
progeny. 9 Dissent at 26–27. Babcock, however, pertained
to an alleged violation of section 7 of the National Labor
Relations Act (“NLRA”). Nat’l Labor Relations Bd. v.
Babcock & Wilcox Co., 351 U.S. 105, 106 (1956); see also
Lechmere, Inc. v. N.L.R.B., 502 U.S. 527, 529 (1992) (“This
case requires us to clarify the relationship between the rights
of employees under § 7 of the National Labor Relations Act
(NLRA or Act) . . . and the property rights of their
employers.”); Hudgens v. N. L. R. B., 424 U.S. 507, 508
(1976) (“The question presented is whether this threat

     9
      The dissent points out that the California Supreme Court looked to
Babcock for guidance when first analyzing the access regulation in
Pandol & Sons. Dissent at 26. There, the court also pointed out that the
Board determined that “significant differences existed between the
working conditions of industry in general and those of California
agriculture.” Pandol & Sons, 546 P.2d at 702. The court highlighted
some of those differences including that “many farmworkers are
migrants,” “the same employees did not arrive and depart every day on
fixed schedules, there were no adjacent public areas where the
employees congregated or through which they regularly passed, and the
employees could not effectively be reached at permanent addresses or
telephone numbers in the nearby community, or by media advertising.”
Id. The record is silent on whether the Board has revisited these
differences. In any event, we do not need to address them because the
only issue before us is whether the access regulation is a per se physical
taking.
            CEDAR POINT NURSERY V. SHIROMA                  21

violated the National Labor Relations Act.”). The NLRA
does not apply to “any individual employed as an
agricultural laborer.” 29 U.S.C. § 152(3). And while
Babcock may be helpful in analyzing challenges to the
access regulation under the ALRA, it is not relevant to the
Growers’ contention that the access regulation is a physical
per se taking in violation of the Fifth Amendment.

    In conclusion, we hold that the access regulation as
applied to the Growers does not amount to a per se physical
taking of their property in violation of the Fifth Amendment.
Having been granted the opportunity to amend their
complaint and having declined to do so, the district court did
not err in dismissing the Growers’ takings claim.

II. Fourth Amendment Seizure Claim

    The first clause of the Fourth Amendment provides that
the “right of the people to be secure in their persons, houses,
papers and effects, against unreasonable searches and
seizures, shall not be violated.” U.S. Const. amend. IV. To
establish a seizure claim under the Fourth Amendment, the
Growers must plausibly allege that a seizure occurred and
that it was unreasonable. See Soldal v. Cook County, Ill.,
506 U.S. 56, 61–62 (1992). We agree with the district
court’s conclusion that the Growers failed to allege a
plausible claim that the access regulation, as applied to them,
effects a seizure protected by the Fourth Amendment.

    A “‘seizure’ of property occurs when there is some
meaningful interference with an individual’s possessory
interests in that property.” United States v. Jacobsen, 466
U.S. 109, 113 n.5 (1984). First, the Growers argue the
access regulation effects a seizure because it substantially
interferes with their right to exclude. They contend that the
access regulation authorizes a “technical trespass.”
22            CEDAR POINT NURSERY V. SHIROMA

    The majority’s holding in United States v. Karo
undercuts the Growers’ Fourth Amendment seizure
argument. 468 U.S. 705, 712–13 (1984). There, the Court
considered, inter alia, whether the transfer of a container by
federal agents containing an unknown and unwanted beeper
constituted a seizure. Id. at 712. First, the Court held that
“[t]he existence of a physical trespass is only marginally
relevant to the question of whether the Fourth Amendment
has been violated . . . for an actual trespass is neither
necessary nor sufficient to establish a constitutional
violation.” Id. at 712–13. The Court then concluded that the
mere transfer of the container with an unmonitored beeper
did not constitute a seizure because it did not interfere with
anyone’s possessory interest in a meaningful way. Id. at
712. The Court noted that “[a]t most, there was a technical
trespass on the space occupied by the beeper,” but “if the
presence of a beeper in the can constituted a seizure merely
because of its occupation of space, it would follow that the
presence of any object, regardless of its nature, would violate
the Fourth Amendment.” Id. at 712–13. 10

   More importantly, the Growers fail to cite any directly
applicable authority supporting their contention that the
access regulation is a meaningful interference with their
possessory interests in their property. The Growers rely on
Presley v. City of Charlottesville, 464 F.3d 480 (4th Cir.

     10
        The Growers attempt to distinguish their case from Karo by
pointing out that federal agents placed the beeper with the consent of the
original owner before possession was transferred. They argue that that
they did not consent to the entry of the union organizers onto their
property. Yet, the original owner’s consent was relevant to the Karo
Court’s analysis of whether “the actual placement of the beeper into the
can” violated the defendant’s Fourth Amendment rights, but did not
factor into the Court’s analysis of whether the transfer of the can to Karo
was a seizure. Karo, 468 U.S. at 711–13.
            CEDAR POINT NURSERY V. SHIROMA                   23

2006), to support their argument. There, the Fourth Circuit
concluded that the alleged “constant physical occupation”
constituted a “‘meaningful interference’ with [the
plaintiff’s] ‘possessory interests’ in her property.” Id. at 487
(citing Jacobsen, 466 U.S. at 113). The case concerned a
trail map published by the city of Charlottesville that
mistakenly showed a trail crossing through Presley’s
property (which encompassed less than an acre of land). Id.
at 482. City officials refused to correct the error when
Presley repeatedly complained, and declined to offer her
compensation in exchange for an easement. Id. at 482–83.
Presley had posted over 100 “No Trespassing” signs on her
property, “all of which were defaced or destroyed.” Id. at
483. Although Presley contacted the police to help stop
trespassers, the police “could not stem the tide.” Id. When
Presley installed razor wire on her property in an attempt to
block the trespassers, the city enacted an ordinance to
prohibit her from pursuing such protective measures, and
initiated a criminal prosecution (later dismissed) against her
for violation of the ordinance. Id.

    The factual circumstances in Presley make it inapposite
to the access regulation as applied to the Growers. As the
Fourth Circuit noted, Presley alleged that she had been
“deprived of the use of her property due to the regular
presence of a veritable army of trespassers who freely and
regularly traverse her yard, littering, making noise,
damaging her land, and occasionally even camping
overnight.” Id. at 487. Here, the Growers do not make such
allegations. They do not allege that the access regulation
authorizes an intrusion that is constant, uncontrollable (even
with police assistance), unpredictable, damaging, and
stressful. The access regulation only allows controlled, non-
disruptive visits that are limited in time, place, and number
of union organizers.
24          CEDAR POINT NURSERY V. SHIROMA

    Second, the Growers argue that the access regulation
effects a seizure because it profoundly changes the character
of the property. They urge us to adopt the test set forth in
Justice Stevens’ partial concurrence in United States v. Karo.
There, Justice Stevens argued that a meaningful interference
occurs when “the character of the property is profoundly
different” with the interference than without it. Karo, 468
U.S. at 729 (Stevens, J., concurring in part dissenting in
part). Yet even assuming this were the proper test, the
Growers have not alleged facts showing that the character of
their property is somehow “profoundly different” because of
the access regulation. At most, the regulation would allow
organizers access to the Growers’ property 360 hours a year
out of a total 8,760 hours (and only 120 of those hours would
be during the workday). The Growers argue that the access
regulation “transform[s] [their] property from a forum for
production into a proselytizing opportunity for union
organizers,” but there are no such allegations in the
complaint.

    We therefore hold that the Growers have not plausibly
alleged that the access regulation effects a “seizure” within
the meaning of the Fourth Amendment.

     AFFIRMED.



LEAVY, Circuit Judge, dissenting:

    I respectfully dissent. In my view, the complaint
sufficiently alleges that the Agricultural Labor Relations
Board’s Access Regulation is an unconstitutional taking, so
the district court erred in granting the motion to dismiss. The
Growers allege that no employees reside on the employers
property, and that alternative methods of effective
               CEDAR POINT NURSERY V. SHIROMA                           25

communication are available to the nonemployee union
organizers who, under the Access Regulation, are allowed to
physically enter the Growers’ properties for substantial time
periods. Specifically, I have found no Supreme Court case
holding that non-employee labor organizers may enter an
employer’s nonpublic, private property for substantial
periods of time, when none of the employees live on the
employer’s premises.

   In spite of the majority’s reliance on PruneYard Shipping
Center. v. Robins, 447 U.S. 74 (1980), this is not a free
speech case. 1 Instead, this case involves labor relations and
the government’s policy of encouraging collective
bargaining. Thus, PruneYard provides little guidance. 2


    1
       The issue in PruneYard was whether the California constitution,
which allows individuals to exercise First Amendment rights on private
shopping center property, violated the federal constitution. The issue
involved “only a state-created right of limited access to a specialized type
of property.” Id. at 98 (Powell, concurring). The PruneYard
“specialized property” was a multi-block shopping center, open to the
public to “come and go as they please,” id. at 87, where “25,000 persons
are induced to congregate daily.” Id. at 78 (quoting Robins v. PruneYard
Shopping Ctr., 23 Cal. 3d 899, 910–911 (1979)). By contrast, in this
case, the Growers are private employers with employees entering their
properties daily for the sole purpose of agricultural work, with no public
access.
    2
       The property owner in PruneYard wields the power to impose
time, place, and manner restrictions on the general public’s free
expression rights on its premises. In the case at bar, a California agency
imposes its power to regulate time, place, and manner restrictions on the
Growers’ right to exclude nonemployees. In other words, PruneYard
involves a private party regulating the expressive conduct of other
private parties entering its property where the public is invited. Our case
involves a state agency universally regulating the access of nonemployee
organizers on non-public, private property.
26          CEDAR POINT NURSERY V. SHIROMA

    The California Legislature directs the Agricultural Labor
Relations Board to “follow applicable precedents of the
National Labor Relations Act.” Cal. Labor Code § 1148.
The outcome of this case is guided by cases concerning the
rights of nonemployees to physically access the employer’s
property in order to communicate with employees about
union organization. Although the NLRA’s enforcement
authority does not apply to “any individual employed as an
agricultural laborer.” 29 U.S.C. § 152(3), there is no dispute
in this case about the agricultural status of the employee
laborers. Rather, the dispute raised in the Grower’s
complaint is the constitutionality of the Board’s regulation
requiring employers to grant substantial physical access to
nonemployee organizers where the agricultural employees
do not reside on the employers’ private property and are not
beyond the reach of the organizers’ message.

    The California Supreme Court, when first analyzing the
Access Regulation in Pandol & Sons, 546 P.2d 692 (Cal.
1976), correctly framed the issue: “The matter at bar, by
contrast, is not primarily a First Amendment case . . . ;
rather, the interest asserted is the right of workers employed
on the premises in question to have effective access to
information assisting them to organize into representative
units pursuant to a specific governmental policy of
encouraging collective bargaining.” Id. at 694 (emphasis
added). The Pandol court looked for guidance to NLRB v.
Babcock & Wilcox, 351 U.S. 105 (1956), “[W]hen the
inaccessibility of employees makes ineffective the
reasonable attempts by nonemployees to communicate with
them through the usual channels, the right to exclude from
property has been required to yield to the extent needed to
permit communication of information on the right to
organize.” Pandol, 546 P.2d at 406 (quoting Babcock, 351
U.S. at 112).
            CEDAR POINT NURSERY V. SHIROMA                 27

    The Pandol court upheld the regulation under the
California constitution, comparing the inaccessibility of
workers in California’s agricultural industry to federal labor
cases involving inaccessibility of workers in mining camps,
lumber camps, and rural resort hotels. Id. at 406–408. The
Pandol court summarized the rule of Babcock: “[I]f the
circumstances of employment place the employees beyond
the reach of reasonable union efforts to communicate with
them, the employer must allow the union to approach his
employees on his property.” Id. at 409 (quoting Babcock,
351 U.S. at 113) (emphasis added). The Babcock rule has
not been abrogated. See Lechmere v. NLRB, 502 U.S. 527,
540–41 (1992) (reaffirming Babcock); Hudgens v. NLRB,
424 U.S. 507, 521–22 (1976) (approving Babcock's
admonition that accommodation between employees’ labor
rights and employers’ property rights “must be obtained with
as little destruction of one as is consistent with the
maintenance of the other”); Central Hardware Co. v. NLRB,
407 U.S. 539, 545 (1972) (explaining that under Babcock,
nonemployee organizers cannot claim a limited right of
access to a nonconsenting employer’s property until after the
requisite need for access to the property has been shown);
ITT Industries, Inc. v. N.L.R.B., 251 F.3d 995, 999 (D.C. Cir.
2001) (“For nearly fifty years, it has been black-letter labor
law that the Board cannot order employers to grant
nonemployee union organizers access to company property
absent a showing that on-site employees are otherwise
inaccessible through reasonable efforts.”).

    In my view, the Access Regulation allowing ongoing
access to Growers’ private properties, multiple times a day
for 120 days a year (four 30-day periods per year) is a
physical, not regulatory, occupation because the “right to
exclude” is “one of the most fundamental sticks” in the
bundle of property rights. Dolan v. City of Tigard, 512 U.S.
28            CEDAR POINT NURSERY V. SHIROMA

374, 394 (1994); Kaiser Aetna v. United States, 444 U.S.
164, 179–80 (1979) (stating that the right to exclude others
is one of the “essential sticks” in the bundle of property
rights). The Growers need not allege that the Access
Regulation affects more property right “sticks” beyond this
single, fundamental property right. 3

    The complaint alleges that the Access Regulation is
unconstitutional because the Growers’ employees, none of
whom live on the Growers’ premises, are not beyond the
reach of union efforts. The complaint alleges employees can
be reached by union organizers at nearby, off-premises
locations through alternative means of communication.
Complaint, Par. 27 (“Seasonal workers at Cedar Point are
housed in hotels in nearby Klamath Falls, Oregon. None of
Cedar Point’s full-time or seasonal employees live on the
Nursery’s property.”); Complaint, Par. 37 (“Fowler’s
employees do not live on the premises and are fully
accessible to the Union when they are not at work.”);
Complaint Par. 64 (“And because such access is unnecessary
given the alternative means of communication available, see
Lechmere v. NLRB, 502 U.S. 527, 540–41 (1992), it is
unreasonable to allow union organizers to seize this
possessory interest in Plaintiff’s property.”).

    The Supreme Court in Lechmere expressly reaffirmed
Babcock’s critical distinction between employees and
nonemployees regarding union activities on private
property. Id. at 537. The Court also reaffirmed Babcock’s
general rule that “an employer may validly post his property
against nonemployee distribution of union literature,” and
rejected an initial balancing test. The Court stated that the

    3
      The majority fails to cite any cases dealing with the property rights
of employers as opposed to access rights by nonemployees.
            CEDAR POINT NURSERY V. SHIROMA                 29

threshold inquiry is whether the facts in a case justify
application of Babcock’s inaccessibility exception. Id. at
538–39.      The Court explained, “[T]he exception to
Babcock’s rule is a narrow one. It does not apply wherever
nontrespassory access to employee may be cumbersome or
less-than-ideally effective, but only where ‘the location of a
plant and the living quarters of the employees place the
employees beyond the reach of reasonable union efforts to
communicate with them.” Id. at 539 (quoting Babcock, 351
U.S. at 113 (original emphasis)). The Court concluded,
“[B]ecause the employees do not reside on Lechmere’s
property, they are presumptively not ‘beyond the reach’ of
the union’s message.” Id. at 540 (internal citation omitted).
Here, in light of the Growers’ allegations, the burden should
shift to the defendants to show “unique obstacles” that
frustrate their reasonable access to the Growers’ employees.
See id. at 540–41.

    In summary, because the Growers sufficiently allege that
no employees live on the Growers’ properties and the
employees are not beyond the reach of the union’s message,
the district court erred in dismissing the complaint.